               Case 1:21-mj-00014-SAB Document 7 Filed 03/16/21 Page 1 of 2


1

2

3

4

5

6

7

8                                 IN THE UNITED STATES DISTRICT COURT
9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:21-MJ-0014
12                                 Plaintiff,
                                                           ORDER UNSEALING COMPLAINT
13                           v.
14   LEO TORRES et al.,
15                                  Defendants.
16          The United States having applied to this Court for a complaint and arrest warrants in the above-
17   captioned proceedings and having applied for the complaint and warrants to remain under seal in order
18   to prevent the destruction of evidence and flight of the targets of the investigation, and the arrest
19   warrants now having been executed and the need for sealing has ceased;
20          IT IS ORDERED that the complaint and arrest warrants filed in the above-entitled matter shall
21   be unsealed.
22

23   IT IS SO ORDERED.
24
        Dated:      March 16, 2021                              /s/
25                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28

      Order Unsealing Complaint and Arrest                 1
      Warrants
30
             Case 1:21-mj-00014-SAB Document 7 Filed 03/16/21 Page 2 of 2


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Order Unsealing Complaint and Arrest    2
     Warrants
30
